McGOHEY, District Judge.
This unusual motion was, as appears on p. 13 of the transcript of the argument on file, joined in by the defendant New York, New Haven and Hartford Railroad Company.
It is conceded, and I independently find, that there is no genuine dispute of fact. The facts and the issue of law raised by the motion are precisely those set forth and decided on a motion by other defendants in this case for summary judgment in their favor, which was granted. D.C., 170 F.Supp. 562. For the reasons there stated, the instant joint motion by the plaintiff and the defendant New York, New Haven & Hartford Railroad Company for summary judgment in favor of the latter, is herewith granted.
So ordered.